Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendments entered on March 17, 2022 have addressed the drawing & claim objections.  While the applicant did address the 35 USC 112 rejections of Claims 3, 4 & 7-10, the amendment was not sufficient to overcome the 35 USC 112(a) rejections of Claims 1, 11 & 12 because, as outlined below, the specification fails to comply with the written description requirement for the proposed amendment (as outlined below).  Claims 5 & 7 have been cancelled.  Claims 1-4, 6 & 8-16 and new Claim 17 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 & 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 & 12 all recite “the working chambers configured to leak the pressure medium”.  However, this limitation fails to comply with the written description requirement because the applicant’s original disclosure fails to clearly describe HOW/WHERE this leakage from the working chamber to the housing interior occurs.   The original specification does not provide sufficient guidance regarding how the working chambers are configured to generate a leakage path to the housing interior, i.e., how exactly the leakage path is formed or where it is located. Due to these reasons, this limitation is considered new matter. 
Claim 8 recites: wherein the heat exchanger device extends, at least in sections, in an undulating manner around the axis of rotation and in a direction of the axis of rotation. The original specification discloses a separate embodiment in Figure 8 that shows the heat exchanger device extending in an undulating manner. There is no disclosure in the original specification regarding how the heat exchanger device can be both a spiral tube (per claim 1) and undulating (per claim 8) simultaneously. Hence, claim 8 discloses a hybrid embodiment that does not have support in the original specification or drawings and so is considered new matter. 
All of the dependent Claims 2-4, 6, 8-10 & 13-17 are rejected by virtue of their dependence on Claims 1, 11 & 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 & 8-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 & 12 all recite “the working chambers configured to leak the pressure medium”. It is unclear how and where this leakage from the working chamber to the housing interior occurs.  The original specification does not provide sufficient guidance regarding how the working chambers are configured to generate a leakage path to the housing interior, i.e., how exactly the leakage path is formed or where it is located.
Claim 8 recites: wherein the heat exchanger device extends, at least in sections, in an undulating manner around the axis of rotation and in a direction of the axis of rotation. The original specification discloses a separate embodiment in Figure 8 that shows the heat exchanger device extending in an undulating manner however there is no disclosure regarding how the heat exchange can have a spiral tube (per parent claim 1) and also be undulating at the same time. Hence, it is unclear if the heat exchanger is spiral and undulating at the same time. 
All of the dependent Claims 2-4, 6, 8-10 & 13-17 are rejected by virtue of their dependence on Claims 1, 11 & 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bahmer et al (DE 10 2011 054 623 A1) (Bahmer hereinafter) in further view of Duffner (WO 2013/107648 A1) (Duffner hereinafter) & Ishikawa et al (US 2017/0159639 A1) (Ishikawa hereinafter).  PLEASE NOTE, this set of rejections is relying on a specific embodiment of the hydraulic machine as disclosed by Bahmer, specifically the embodiment in Figure 6.
Regarding Claim 1, in Figure 6 Bahmer discloses:  A hydraulic machine (1) comprising: 
a housing interior (G); 
a group of hydrostatic working chambers (5) mounted in the housing interior and configured for rotation about an axis of rotation (2; see Figure 6), said working chambers (5) configured such that, upon rotation of the group, said working chambers are connectable in an alternating manner to a high pressure connection of pressure medium (DK) of the hydraulic machine (see Figure 6) and to a low pressure connection of the pressure medium (SK) of the hydraulic machine (see Figure 6), configured to leak the pressure medium into the housing interior (Page 2 - Lines 46-54; Bahmer describes how a flushing oil flow (which is usually taken from the low-pressure side connection line of the system) is directed into the housing interior to cool the cylinder drum can be formed from the leakage oil flow of the axial piston machine.); and 
a heat exchanger device (20, 25, 27 & 40) located in the housing interior (G), the heat exchanger device (20, 25, 27 & 40) defining an interior space (R) that is isolated from the housing interior (see Page 17 – Lines 676-680), such that the pressure medium is spaced apart from the interior space (see Figure 6).  
Bahmer is silent regarding: the heat exchanger device including a spiral tube portion; and
the working chambers are configured to leak the pressure into the housing interior.
Duffner teaches a hydraulic machine (see Figure 1) with a high pressure connection (13) and a low pressure connection (12) with a heat exchanger device (15) disposed around the pump in the shape of a spiral tube (cooling pipe section 15b is a spiral tube, see Figure 1; Paragraph 31).
It is noted that in Bahmer, the coolant channel formed by their heat exchanger device (20, 25, 27 & 40) is in the shape of helical spiral around the outer perimeter of the pump (see Figure 6; see page 21 – Lines 868-874) where the coolant is separated/sealed from the housing interior (G), see Page 17 – Lines 676-680.  So the modification being made to Bahmer (in view of Duffner) is to simply replace Bahmer’s existing helical cooling channel with a spiral tube (as taught by Duffner).  It is noted that a simple substitution of one known element (in this case, the helical coolant flow channel of Bahmer) for another (in this case, the spiral tube of Duffner) to obtain predictable results (in this case, a spiral heat exchanging element capable of applying cooling to a reciprocating piston pump assembly) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill to substitute the heat exchanger device of Bahmer with the spiral tube heat exchanger of Duffner, as such a modification would have been recognized as being a simple substituted on known elements for achieving the same purpose/function.  
Ishikawa does teach having a hydraulic rotary machine (200) comprising a cylinder drum (2) rotating within a housing interior (30), the cylinder drum having a group of hydrostatic working chambers (7) where the working chambers (7) have a leakage into the housing interior (Figure 1; Figure 1 shows how a portion of the fluid from the working chambers (7) is being directed through an introduction passage (13) to direct cooling fluid around & through the rotating shaft (1), where the fluid is then discharged into the housing interior (30) and drawn back into the working chamber through a recirculation passage (19)).
PLEASE NOTE, the proposed modification is to incorporate Ishikawa’s shaft cooling passages into the rotary hydraulic machine of Bahmer (as modified by Duffner).  As noted above, Bahmer does describe how some of the flushing oil flow in the housing interior is formed from fluid that has leaked into the housing interior (see Page 2 - Lines 53-54), so the proposed modification would not have any negative impact on the operation of Bahmer’s hydraulic machine since they already describe having some fluid leaking into the housing interior.  While Bahmer does have a heat exchanger in the hydraulic machine, this heat exchanger is only providing cooling to the outer surface of the cylinder drum (4).  With the proposed modification, cooling could also be applied to the rotating shaft allowing for more total surface area for heat to be exchanged.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer to further include a cooling system for the shaft including passages to direct a portion of the fluid from the working chambers through the shaft and into the housing interior (which would be creating a leakage flow path for fluid to flow from the working chamber into the housing interior), as taught by Ishikawa.
Regarding Claim 2, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer (as modified by Duffner) further discloses:  wherein the spiral tube portion (Bahmer’s existing heat exchanger device (20, 25, 27 & 40) with helical flow path (as shown in Figure 6) was replaced with the “spiral tube” as taught by Duffner (see the rejection of Claim 1 above)), at least in sections, is located in an annular chamber (the chamber defining the housing interior (G) of Bahmer) of the housing interior that is defined between a housing (Bahmer: 9) inner wall and hydrostatic cylinder/piston units (Bahmer: 4 & 6) bounding the working chambers (Bahmer: 5; see Figure 6).  
Regarding Claim 3, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 2, wherein Bahmer further discloses:  wherein the annular chamber (the chamber defining the housing interior (G)) extends in a direction of the axis of rotation and around the axis of rotation (Figure 6).  
Regarding Claim 4, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer (as modified by Duffner) further discloses:  wherein the spiral tube portion of the heat exchanger device (Bahmer’s existing heat exchanger device (20, 25, 27 & 40) with helical flow path (as shown in Figure 6) was replaced with the “spiral tube” as taught by Duffner (see the rejection of Claim 1 above)) surrounds the axis of rotation in one of an annular and a polygonal manner (Bahmer: see Figure 6; The figure shows the heat exchanger device disposed around the axis of rotation in an annular manner, which would result in the “spiral tube portion” being disposed such that it “surrounds the axis of rotation”).  
Regarding Claim 6, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer is silent regarding:  wherein a fluid is arranged in a single phase or in two phases in the interior space of the spiral tube portion of the heat exchanger device, and
the fluid is water. 
However, Duffner does teach how the coolant flowing through the interior space of their spiral tube (15) is water (see Page 6 – Line 206).
The use of water as a coolant is well known in the art, as water is readily available and non-toxic (which is desirable in the event that there is a leak in the cooling system).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer (as modified by Duffner & Ishikawa) to have the fluid in the spiral tube be in a single phase as water (as further taught by Duffner), as the use of water as coolant for a pump is well known to those of ordinary skill in the art.
Regarding Claim 8, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer, Duffner & Ishikawa are all silent regarding:  wherein the heat exchanger device extends, at least in sections, in an undulating manner around an axis of rotation and in a direction of the axis of rotation.  
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the heat exchanger such that it extends, at least in sections, in an undulating manner around an axis of rotation and in a direction of the axis of rotation is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the heat exchanger arranged in such a manner versus the arrangement disclosed by Bahmer & Duffner, as long as the heat exchanging element is able to function as intended.  So the shape/path that the heat exchanger is disposed around the outer peripheral surface of the pump housing does not appear to hold any patentable weight over the operation of the pump OR the ability of the heat exchanger to absorb heat from the pump housing.  The examiner would argue this is demonstrated by how the applicant’s heat exchanger in their invention is shown as taking various shapes while still performing the same function (see at least Figures 1, 9 & 10).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer (as modified by Duffner & Ishikawa) to have the heat exchanger extend in an undulating manner around the axis of rotation AND in a direction of the axis of rotation, as such a modification would have been recognized as being an obvious design choice.
Regarding Claim 9, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer (as modified by Duffner) further teaches:  wherein:
the spiral tube portion is a first spiral tube portion (NOTE, Bahmer was modified to have their heat exchanger being in the form of a spiral tube, as taught by Duffner in Figure 1),
Bahmer, Duffner & Ishikawa are all silent regarding:  the heat exchanger device includes a second spiral tube portion located in the housing interior,
the first and second spiral tube portions extend coaxially along the axis of rotation, and
the first and second spiral tube portions overlap each other along the axis of rotation.  
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the heat exchanger to comprise a first & second spiral tube portion that both extend coaxially along the axis of rotation and overlap each other along the axis of rotation is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having two layers of spiral tube portions versus the arrangement disclosed by Bahmer & Duffner (which only have a single spiral tube) as long as the heat exchanging element is able to function as intended.  FURTHERMORE, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  The examiner holds that this is demonstrated by the fact that the heat exchanger elements of Bahmer & Duffner are able to provide cooling to the pump housing even though they comprise only a single layer of a helical channel.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer (as modified by Duffner & Ishikawa) to further include a second spiral tube radially overlapping the first spiral tube along the axis of rotation, as such a modification would have been recognized as being an obvious design choice and/or is merely a duplication of existing parts.
Regarding Claim 11, this claim is directed to a hydraulic assembly comprising the “hydraulic machine” of Claim 1 IN ADDITION TO specifying that the hydraulic machine further comprises:  a housing defining the housing interior; 
a drive machine fixedly connected to the hydraulic machine and configured to transmit a torque to the hydraulic machine; and 
a pressure medium container configured to contain the pressure medium, the pressure medium container fixedly connected to the hydraulic machine and configured to be connected to at least one of the low pressure connection and the high pressure connection.  
With respect the limitations in Claim 11 that were previously recited in Claim 1, these limitations in Claim 11 are rejected using the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Bahmer further discloses:  a housing (9) defining the housing interior (G; see Figure 6); 
a drive machine fixedly connected to the hydraulic machine and configured to transmit a torque to the hydraulic machine (Paragraph 48; This paragraph describes how the hydraulic axial piston machine of Bahmer can be used as a pump or a motor.  The examiner takes official notice that in order for the axial piston machine to be used as a pump, some type of drive machine would have to be fixedly connected to the shaft of the hydraulic machine to provide the rotational torque necessary to rotate the shaft to drive the cylinder/piston unit.  This is supported by Paragraph 8, which describes how when the hydraulic piston machine is designed as a pump, additional power needs to be provided by the drive.  FURTHERMORE, Ishikawa is also directed to a hydraulic axial piston pump (see Figure 1) where the other end 1b of the shaft 1 projects externally from the front cover 4, and is coupled to the power source, see Paragraph 13); and 
a pressure medium container configured to contain the pressure medium, the pressure medium container fixedly connected to the hydraulic machine and configured to be connected to at least one of the low pressure connection and the high pressure connection (While Bahmer does not explicitly describe having “a pressure medium container configured to contain the pressure medium” & being “fixedly connected to the hydraulic machine and configured to be connected to at least one of the low pressure connection and the high pressure connection”, the examiner takes official notice that this would be implicit.  This is because Bahmer describes how “flushing oil flow is usually taken from the low-pressure side, for example a low-pressure side connection line” (see Page 2 - Lines 50-51).  This oil would be contained within some type of pressure medium container that is holding the oil prior to being drawn into the pump.  This is supported by Bahmer on Page 4 - Lines 134-135 & Figure 1 which shows how the pressure medium for the coolant flowing through the heat exchanger is fixedly connected to a container (26).  FURTHERMORE, Ishikawa also teaches how their hydraulic axial piston pump (see Figure 1) has a supply passage 10 that is described as being supplied fluid from a tank (see Paragraph 51), where a tank is a type of “container”).  
Regarding Claim 12, this claim is directed to a hydraulic axle comprising the hydraulic machine as outlined in Claim 11 IN ADDITION TO specifying that the hydraulic machine further comprises: a hydraulic cylinder fixedly connected to the hydraulic machine, the hydraulic machine configured to supply the pressure medium to the hydraulic cylinder; and 
a control block fixedly connected to the hydraulic machine and configured to control the supply of the pressure medium to the hydraulic cylinder.    
With respect to the limitations in Claim 12 that were previously recited in Claim 11, these limitations in Claim 12 are rejected using the same prior art and motivations as those used in the rejection of Claim 11.
With respect to the additional limitations, Bahmer further discloses:  a hydraulic cylinder (4) fixedly connected to the hydraulic machine (Figure 6), the hydraulic machine configured to supply the pressure medium to the hydraulic cylinder (Figure 6; The hydraulic machine is configured to supply pressure medium to the working chamber (5) defined by the hydraulic cylinder (4) through a suction connection channel (SK) and through a control plate (12)); and 
a control block (12) fixedly connected to the hydraulic machine (Figure 6) and configured to control the supply of the pressure medium to the hydraulic cylinder (see Figure 6; Paragraph 64).    
Bahmer is silent regarding the hydraulic machine being part of a hydraulic axle.
With respect to the machine being used in a hydraulic axle, the applicant should note that when reading the preamble in the context of the entire claim, the recitation “hydraulic axle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 13, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 3, wherein Bahmer further discloses:  wherein the annular chamber (the chamber defining the housing interior (G)) extends around the axis of rotation (2) predominantly in one of a cylindrical, a conical, and an oval manner (Figure 6; The figure shows the annular chamber extending in predominantly a cylindrical manner).  
Regarding Claim 14, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer (as modified by Duffner) further discloses:  wherein the spiral tube portion (Bahmer’s existing heat exchanger device (20, 25, 27 & 40) with helical flow path (as shown in Figure 6) was replaced with the “spiral tube” as taught by Duffner (see the rejection of Claim 1 above)) extends around the axis of rotation (Bahmer: 2) in one of a circular, a square, a hexagonal, and an octagonal manner (see Figure 6; The figure shows the heat exchanging device is disposed on the outer circumferential surface of the cylinder block (4), which would result in the spiral tube portion extending in at least “a circular manner”).  
Regarding Claim 17, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer (as modified by Duffner) further discloses wherein:
the spiral tube portion (Bahmer’s existing heat exchanger device (20, 25, 27 & 40) with helical flow path (as shown in Figure 6) was replaced with the “spiral tube” as taught by Duffner (see the rejection of Claim 1 above)) includes a plurality of turns defining a spiral tube portion (Duffner: see Figure 1), and
the turns are positioned along the axis of rotation (would be met upon the modification of Bahmer’s heat exchanger (which is shown in Figure 6 as forming a helical flow path round the outer circumference of their cylinder block (9) into the spiral tube (as taught by Duffner).
Bahmer & Duffner are silent regarding the turns of the spiral tube being positioned against each other.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the spiral tube such that the plurality of turns are positioned against each other is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the turns positioned against each other versus the arrangement disclosed by Duffner (which has the spirals axially spaced from each other) as long as the heat exchanging element effectively functions as intended.  The examiner would argue that the fact that the spiral tube of Duffner is able to provide cooling to the pump housing even though the turns of the spiral tube do not touch each other demonstrates that having them touch isn’t necessary.  FURTHERMORE, the examiner would point out that the applicant shows various embodiments in their figures where the tubing is not “positioned against each other” in several of the embodiments (see at least Figures 1, 9 & 10). 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the spiral tube of Bahmer (as modified in view of Claim 12) such that the turns were positioned against each other, as such a modification would have been considered an obvious design choice.

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bahmer, Duffner & Ishikawa as applied to Claims 11 & 12 (respectively) in further view of MacHarg (US 2011/0006006 A1) (MacHarg hereinafter).
Regarding Claim 15, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 11, wherein Bahmer, Duffner & Ishikawa are silent regarding:  wherein the drive machine is an electric machine.  
HOWEVER, MacHarg is also directed to a hydraulic axial piston pump assembly (see Figure 9), where the pump is driven by an electric machine (Paragraph 30 - Lines 14-16).
It is noted that a simple substitution of one known element (in this case, the generic drive machine of Bahmer) for another (in this case, an electric machine, as taught by MacHarg) to obtain predictable results (in this case, a machine capable of imparting a rotating force onto the shaft of the hydraulic axial piston pump) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer (as modified in view of Claim 11) to further include an electric machine, as taught by MacHarg, as such a modification would have been considered an obvious substitution of known elements to achieve predictable results.
Regarding Claim 16, Regarding Claim 15, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 12, wherein Bahmer, Duffner & Ishikawa are silent regarding:  wherein the drive machine is an electric machine and the control block is a valve control block.   
HOWEVER, MacHarg is also directed to a hydraulic axial piston pump assembly (see Figure 9), where the pump is driven by an electric machine (Paragraph 30 - Lines 14-16) AND the axial cover of the pump housing comprises a cylinder block fitted with check valves (38 & 40; Paragraph 24).
It is noted that a simple substitution of one known element (in this case, the generic drive machine & control block of Bahmer) for another (in this case, an electric machine & a valve control block, as taught by MacHarg) to obtain predictable results (in this case, a machine capable of imparting a rotating force onto the shaft of the hydraulic axial piston pump AND a control block capable of controlling the flow of fluid into/out of the hydraulic pump) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer (as modified in view of Claim 12) to further include an electric machine & valve control block, as taught by MacHarg, as such a modification would have been considered an obvious substitution of known elements to achieve predictable results.

Claims 1 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bahmer in further view of Duffner (WO 2013/107648 A1) (Duffner hereinafter) & Ishikawa.  PLEASE NOTE, this set of rejections is relying on a specific embodiment of the hydraulic machine as disclosed by Bahmer, specifically the embodiment shown in Figure 9.
Regarding Claim 1, In Figure 9, Bahmer discloses:  A hydraulic machine (1) comprising: 
a housing interior (G); 
a group of hydrostatic working chambers (5) mounted in the housing interior and configured for rotation about an axis of rotation (2; see Figure 9), said working chambers (5) configured such that, upon rotation of the group, said working chambers are connectable in an alternating manner to a high pressure connection of pressure medium (DK) of the hydraulic machine (see Figure 9) and to a low pressure connection of the pressure medium (SK) of the hydraulic machine (see Figure 9), configured to leak the pressure medium into the housing interior (Page 2 - Lines 46-54; Bahmer describes how a flushing oil flow (which is usually taken from the low-pressure side connection line of the system) is directed into the housing interior to cool the cylinder drum can be formed from the leakage oil flow of the axial piston machine.); and 
a heat exchanger device (20) located in the housing interior (G; see Figure 9), the heat exchanger device (20) defining an interior space (R) that is isolated from the housing interior (see Page 17 – Lines 676-680), such that the pressure medium is spaced apart from the interior space (see Figure 9).  
Bahmer is silent regarding: the heat exchanger device including a spiral tube portion; and
the working chambers are configured to leak the pressure into the housing interior.
Duffner teaches a hydraulic machine (see Figure 1) with a high pressure connection (13) and a low pressure connection (12) with a heat exchanger device (15) disposed around the pump in the shape of a spiral tube (see Figure 1; Paragraph 31).
It is noted that in Bahmer, the coolant channel formed by their heat exchanger device (20) surrounds the outer perimeter of the pump (see Figure 9) where the coolant is separated/sealed from the housing interior (G), see Page 17 – Lines 676-680.  So the modification being made to Bahmer (in view of Duffner) is to simply replace Bahmer’s existing heat exchanger with a spiral tube (as taught by Duffner).  It is noted that a simple substitution of one known element (in this case, the heat exchanger of Bahmer) for another (in this case, the spiral tube heat exchanger of Duffner) to obtain predictable results (in this case, a spiral heat exchanging element capable of applying cooling to a reciprocating piston pump assembly) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been considered obvious to one of ordinary skill to substitute the heat exchanger device of Bahmer with the spiral tube heat exchanger of Duffner, as such a modification would have been recognized as being a simple substituted on known elements for achieving the same purpose/function.  
Ishikawa does teach having a hydraulic rotary machine (200) comprising a cylinder drum (2) rotating within a housing interior (30), the cylinder drum having a group of hydrostatic working chambers (7) where the working chambers (7) have a leakage into the housing interior (Figure 1; Figure 1 shows how a portion of the fluid from the working chambers (7) is being directed through an introduction passage (13) to direct cooling fluid around & through the rotating shaft (1), where the fluid is then discharged into the housing interior (30) and drawn back into the working chamber through a recirculation passage (19)).
PLEASE NOTE, the proposed modification is to incorporate Ishikawa’s shaft cooling passages into the rotary hydraulic machine of Bahmer (as modified by Duffner).  As noted above, Bahmer does describe how some of the flushing oil flow in the housing interior is formed from fluid that has leaked into the housing interior (see Page 2 - Lines 53-54), so the proposed modification would not have any negative impact on the operation of Bahmer’s hydraulic machine since they already describe having some fluid leaking into the housing interior.  While Bahmer does have a heat exchanger in the hydraulic machine, this heat exchanger is only providing cooling to the outer surface of the cylinder drum (4).  With the proposed modification, cooling could also be applied to the rotating shaft allowing for more total surface area for heat to be exchanged.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the hydraulic machine of Bahmer to further include a cooling system for the shaft including passages to direct a portion of the fluid from the working chambers through the shaft and into the housing interior (which would be creating a leakage flow path for fluid to flow from the working chamber into the housing interior), as taught by Ishikawa.
Regarding Claim 10, Bahmer in view of Duffner & Ishikawa teaches the invention as disclosed above in Claim 1, wherein Bahmer further teaches:  further comprising: 
a housing (9) which defines the housing interior (G; Figure 9), the housing having a first side (9a) configured such that: 
a drive shaft (13) which is rotatable about an axis of rotation (2) and to which cylinder/piston units (4 & 6) are connected for rotation therewith (Figure 9), and a feed (25) and a return (27) of the heat exchanger device (20) pass through the first side (9a; Figure 10); or 
connections of the high pressure (DK) and of the low pressure (27) and the feed (25) and the return (27) of the heat exchanger device (20, 25 & 27) pass through the first side (Figure 6).  

Response to Arguments
The applicant’s arguments entered on March 17, 2022 have been fully considered by the examiner.
The examiner agrees that the some of the amendments have addressed the objections and some of the 35 USC 112 rejections that were set forth in the previous office action.  HOWEVER, as noted above the examiner does not agree that the amendment have addressed ALL of the 35 USC 112 rejections that were set forth in the previous office action.
The examiner disagrees that the amendments & arguments have addressed the 35 USC 112(a) rejections that were made regarding how the claims recited how there was a leak/leakage of fluid into the housing interior.  The proposed amendment (of replacing “the working chambers having a leakage into the housing interior” with “the working chambers configured to leak the pressure medium into the housing interior”) does not resolve the issue because there is still no written description outlining HOW the fluid is leaking from the working chambers into the housing interior (which results in the limitation creating an issue under 35 USC 112(a) for failing to comply with the written description requirement as well as a 112(b) rejection). 
With respect to the applicant’s arguments that the proposed amendments to Claims 1, 11 & 12 would overcome the previously cited prior art, because none of the cited prior art provide a teaching for “a spiral tube portion located in the housing interior” AND “the spiral tube portion defines an interior space that is isolated from the housing interior, such that the pressure medium is spaced apart from the interior space of the spiral tube portion”, the examiner respectfully disagrees with this argument.
This is because Bahmer clearly shows in their figures that their heat exchanger device (20) is located “in the housing interior” (see Figure 6) and Duffner provides a teaching that the heat exchanger device (15) disposed on the exterior of a pump housing can be in the shape of “a spiral tube” (see Figure 1 & Paragraph 31).  So the proposed modification is to replace Bahmer’s heat exchanger (20) with Duffner’s spiral tube (15), which would result in the spiral tube as being located within the housing interior of Bahmer. 
Please note that Duffner’s teachings are only utilized to teach the shape of the heat exchanger to be a spiral tube and are not being used to modify the position of Bahmer’s heat exchanger which would continue to be located in the housing interior in the form of a spiral tube. Hence, arguments regarding Duffner’s heat exchanger positioning are irrelevant. 
With respect to the interior space of the spiral tube being “isolated from the housing interior”, Bahmer discloses on Page 17 – Lines 676-680 how the cooling space (R) defined within their heat exchanger (20) is “sealed off form the housing interior G”.
With respect to Claim 6, the applicant has argued that the amendment (which specifies that the fluid flowing through the heat exchanger was water) is not disclosed by any of the previously cited prior art.  HOWEVER, as noted above this is not true in that Duffner does describe that the fluid flowing through their spiral tube (15) for cooling the pump is water (see Page 6 – Line 206).
Regarding Claim 9, the examiner agrees that none of the cited prior art provides a teaching for having the spiral tube configured as a first & second tube that radially overlap each other.  HOWEVER, as noted in the rejection above this appears to be simply an obvious design choice that is not described as having any impact on the operation of the pump OR on the spiral tubes ability to cool the pumps cylinder block (as evidenced by the fact that the applicant shows several embodiments for their cooling tube and they don’t have to be in an overlapping arrangement (see at least Figures 1, 9 & 10).
Regarding Claim 17, the examiner agrees that none of the cited prior art provides a teaching for having the spiral tube configured to have a plurality of turns that are “positioned against each other along the axis of rotation”.  HOWEVER, as noted in the rejection above this appears to be simply an obvious design choice that is not described as having any impact on the operation of the pump OR on the spiral tubes ability to cool the pumps cylinder block (as evidenced by the fact that the applicant shows several embodiments for their cooling tube and they don’t have the turns of the spiral tube positioned against each other (see at least Figures 1, 9 & 10).
With respect to the remaining dependent claims, the applicant has argued that these claims would overcome the previously cited prior art due to the arguments/remarks made above regarding the independent claims.  However, these claims would not overcome the previously cited prior art because the examiner does not agree that the amendments & arguments made with respect to the independent claims have overcome the previously cited prior art. 
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746